                            UNITED STATES DISTRICT COURT


                               DISTRICT OF SOUTH DAKOTA
                                     %■


                                    SOUTHERN DIVISION



BRUCE DANIELSON,                                                4:18-CV-04039-RAL


                       Plaintiff,

                                                                ORDER DENYING
        vs.                                                   MOTION TO AMEND


MUCE HUETHER,

                       Defendant.




       On December 19, 2018, this Court entered an Opinion and Order Granting in Part

Defendants' Motion to Dismiss. Doc. 22. In that 44-page Opinion and Order this Court explained

why pro se Plaintiff Bruce Danielson had a claim under 42 U.S.C. § 1983 for alleged First

Amendment retaliation against, former Sioux Falls Mayor Defendant Michael Huether and why

Danielsonihad stated no viable claims against other Defendants he named—^David Pfeifle, Marty

Jackley, Heather Hitterdal, City of Sioux Falls, State of South Dakota, and John Doe—for alleged

civil conspiracy and alleged discriminatory treatment of Danielson. Doc. 22.

       This Court entered a Rule 16 Scheduling Order and then at Danielson's request a First

Amended Rule 16 Scheduling Order setting a May 27, 2019 deadline on any motions to amend or

add parties. Doc. 30. On May 29, 2019, Danielson filed a Motion to Amend the Complaint, Doc.

31, naming all of the same Defendants that this Court had dismissed— David Pfeifle, Marty

Jackley, Heather Hitterdal, City of Sioux Falls, State of South Dakota, and John Doe—and

attaching a proposed 92-page Amended Complaint. Docs. 31, 31-2. Then, on May 30, 2019,


                                               1
Danielson filed a Motion and Brief to Amend the First Amended Complaint, this time with an

attached 167-page Second Amended Complaint seeking to add still further parties and claims.

Docs. 32, 32-2. Danielsoii also filed a Motion and Brief to Join Parties on May 30, 2019. Doc.

33.               '


       Although leave to amend the complaint typically is freely given, whether to permit

amendment of the complaint or addition of parties is committed to the court's discretion. Ponoalii

V. Corr. Med. Serv.. 512 F.3d 488, 497 (8th Cir. 2008)(citing Bell v. Allstate Life Ins. Co.. 160

F.3d 452,454(8th Cir. 1998));^Fed. R. Civ. P. 15(a)(2). A court may deny a motion for leave

to amend if there has been undue delay, bad faith, or dilatory motive by the movant, repeated

failure to cure deficiencies by amendments previously allowed, undue prejudice to the nonmoving

party, or futility ofthe amendment. Fomanv. Davis. 371 U.S. 178, 182(19621: Ponoalii. 512 F.3d

at 497. Danielson's amendment could be denied as tardy, albeit by just three calendar days, and

undue delay. S^ Freeman v. Busch. 349 F.3d 582, 589(8th Cir. 2003)(requiring good cause for

delay when party files a motion to amend after a deadline in a scheduling order for amending

pleadings). Danielson after all has not come upon any recently discovered information triggering

his amended and second amended complaint or meriting adding parties, but is simply trying to add

back parties—^plus more parties—and claims that this Court dismissed.

       The more compelling ground on which to deny Danielspn's motion to amend, however, is

futility of the amendment. A proposed amendment to a pleading can be denied if it could not

withstand a Rule 12(b)(6) motion to dismiss. Humphreys v. Roche Biomedical Lab. Inc.. 990 F.2d

1078, 1082(8th Cir. 1993); Weimer v. Amen. 870 F.2d 1400, 1407 (8th Cir. 1989). This Court

explained at length why Danielson's claims positing a conspiracy against him or for a RICO

violation or for Monell liability could not withstand dismissal. Simply by amplifying his past
allegations and naming more city officials Danielson does not thereby justify having this Court

reverse itself. This Court has allowed Danielson to proceed with the arguably far-fetched claim

that former mayor Huether retaliated against Danielson for Danielson's exercise offree speech by,

among other things, striking Danielson violently in a public setting. Merely because such a claim

survives dismissal should not have emboldened Danielson to seek to claim, as he does now, that

persons other than Danielson allegedly were ill treated too. Danielson has no standing to assert

claims for others. Barrows v. Jackson. 346 U.S. 249. 255 (1953). This Court took 44 pages to

explain why only the claims against Huether survived dismissal and refers the parties back to that

analysis.

       For good cause, it is hereby

       ORDERED that the Motion to Amend Complaint, Doc. 31; the Motion to Amend the First

Amended Complaint, Doc. 32; and the Motion to Join Parties, Doc. 33, are denied.



       DATED this          day of August, 2019.

                                             BY THE COURT:




                                             ROBERTO A. LANGJ
                                             UNITED STATES DISTRICT JUDGE
